Citation Nr: 1813239	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-20 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee osteoarthritis, including as secondary to the service-connected disability of plantar fasciitis, right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION


The Veteran had active duty service from February 1954 to May 1974.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2011 rating decision of the VA Regional Office(RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, the Board finds that additional development of the claim is warranted.

The Board remanded the Veteran's claim for service connection for a right knee impairment in May 2017 in order to obtain a VA examination.  

A review of the claims file indicates the AOJ obtained a VA examination in June 2017 for the Veteran's right knee impairment.  However, the examination report did not address all of the specifications as directed in the Board's May 2017 remand, particularly with regard to the issue of secondary service connection.  As the AOJ failed to follow the Board's remand directives, this claim must be remanded again to obtain a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 19.31(c) (2017).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake any further development deemed warranted.

2.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the current nature and etiology any right knee disorder.  All indicated tests should be accomplished and all findings reported in detail.  The claims folder, including a copy of this REMAND, must be available to the examiner in conjunction with the examination, and review of the folder should be indicated.  The examiner is requested to comment on the following:

(a)  The examiner should state whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed right knee osteoarthritis/degenerative joint disease is due to or otherwise causally or etiologically related to his military service. 

(b)  The examiner should also state whether it is at least as likely as not that the Veteran's right knee osteoarthritis/degenerative joint disease is caused by or is permanently aggravated by his service-connected right foot disability.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the issue on appeal.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




